Exhibit (a)(12) AMENDMENT NO. 11 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY INVESTMENT TRUST THIS AMENDMENT NO. 11 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 4th day of April, 2013, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of the Trust to add a new R6 class of shares to four series of the Trust. NOW, THEREFORE, BE IT RESOLVED , that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such action by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF , the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century Investment Trust /s/ Myron S. Scholes Myron S. Scholes /s/ Ronald J. Gilson Ronald J. Gilson /s/ Jonathan S. Thomas Jonathan S. Thomas /s/ Peter F. Pervere Peter F. Pervere /s/ John B. Shoven John B. Shoven /s/ Frederick L.A. Grauer Frederick L.A. Grauer /s/ Jeremy I. Bulow Jeremy I. Bulow /s/ Tanya S. Beder Tanya S. Beder SCHEDULE A American Century Investment Trust Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof) with the relative rights and preferences as described in Section 6: Series Class Date of Establishment Prime Money Market Fund Investor 06/13/1993 A Class 06/01/1998 B Class 05/08/2002 C Class 05/01/2001 Diversified Bond Fund Investor 08/01/2001 Institutional 08/01/2001 A Class 08/01/2001 B Class 05/08/2002 C Class 05/08/2002 R Class 06/30/2005 R6 Class 06/28/2013 Premium Money Market Fund Investor 08/01/2001 High-Yield Fund Investor 05/08/2002 Institutional 06/14/2004 A Class 05/08/2002 C Class 05/08/2002 R Class 06/30/2005 R6 Class 06/28/2013 Short Duration Inflation Protection Bond Fund Investor 05/01/2005 Institutional 05/01/2005 A Class 05/01/2005 B Class 05/01/2005 C Class 05/01/2005 R Class 05/01/2005 R6 Class 06/28/2013 NT Diversified Bond Fund Institutional 05/01/2006 R6 Class 06/28/2013 Core Plus Fund Investor 11/29/2006 Institutional 11/29/2006 A Class 11/29/2006 C Class 11/29/2006 R Class 11/29/2006 Short Duration Fund Investor 11/29/2006 Institutional 11/29/2006 A Class 11/29/2006 C Class 11/29/2006 R Class 11/29/2006 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
